Name: Commission Regulation (EEC) No 1696/90 of 22 June 1990 opening a standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/12 Official Journal of the European Communities 23 . 6 . 90 COMMISSION REGULATION (EEC) No 1696/90 of 22 June 1990 opening a standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency Article 2 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of feed rye to be exported to all third countries excluding the German Democratic Republic. 2. The regions in which the 100 000 tonnes of feed rye are stored are stated in Annex I to this Regulation. Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the fourth month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 0. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 195/89 (4), provides that cereals held by the intervention agencies shall be disposed of by invi ­ tation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (*), as last amended by Regulation (EEC) No 2418/87 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 14 June 1990 Germany notified the Commission that it wished to put up for sale for export to third countries 1 00 000 tonnes of feed rye held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . The time limit for submission of tenders under the first partial invitation to tender shall expire on 27 June 1990 at 1 p.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 1 p.m. (Brussels time). 3 . The last partial invitation to tender shall expire on 18 July 1990 . 4. The tenders shall be lodged with the German intervention agency. Article 5 The German intervention agency shall notify the Commission of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Notification shall be given as specified in the table in Annex II to this Regulation . HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency may, on the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 100 000 tonnes of feed rye held by it. Article 6 This Regulation shall : enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O Oj No L 134, 28 . 5 . 1990, p . 1 . (') OJ No L 139, 24. 5. 1986, p. 36 . (4) OJ No L 25, 28 . 1 . 1989, p. 22. 0 OJ No L 202, 9 . 7. 1982, p. 23 . (6) OJ No L 223, 11 . 8 . 1987, p. 5. O OJ No L 331 , 2. 12. 1988, p. 1 . 23 . 6 . 90 Official Journal of the European Communities No L 158/ 13 This Regulation shall fee binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein / Hamburg 36 903 Niedersachsen / Bremen 45 480 Nordrhein-Westfalen 2 066 Hessen 3 206 Rheinland-Pfalz 8 541 Baden-WÃ ¼rttemberg 412 Saarland 297 Bayern 3 085 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of feed rye held by the German intervention agency (Regulation (EEC) No 1696/90) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. (') This price includes the increases or reduction! relating to the lot to which the tender refers .